DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed on May 18, 2022 has been entered. Accordingly Claims 1, 5, 9, 13, 16 and 20 have been amended. No claims have been withdrawn from consideration. No new claims were added. Therefore, claims 1-20 remains pending in this application. It also includes remarks and arguments.

Allowable Subject Matter
The indicated allowability of claims 6  and 14 is withdrawn in view of the newly discovered reference(s) to Edelen et al. (US 20060226705) and Liao (US 2009/0072623).
 Rejections based on the newly cited reference(s) follow.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second switch “directly” connected to the AC power source to the second AC load must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, recites “ wherein the second switch [see Edelen et al., Fig. 4, 420] is configured to directly connect the AC power source to the second AC load” is indefinite and not unclear how the second switch is configured to “directly” connect the AC power source to the second AC load when in fact claim 11, recites that the second switch is configured to connect the AC power source to a second AC load apart from the first AC load “via the first switch”. Therefore, the second switch isn’t configured to directly connect the AC power source to the second AC load. Further, it does not appear that the drawings show the second switch “directly” connected to the AC power source to the second AC load. As a result the examiner will interpret the claim to recite wherein the second switch is configured to connect the AC power source to the second AC load.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 7-9, 11-13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edelen et al. (US 2006/0226706) and in view of Liao (US 2009/0072623).
Regarding claim 5, Edelen et al. in [Fig. 4], discloses a system comprising: a first UPS [see 410a] comprising a first switch [see 403], a power conversion circuit [see 401 and 402 corresponding to the power conversion circuit];  a second switch [see 420], and a control circuit [see 430] configured to cooperatively control the power conversion circuit and the first and second switches [see Fig. 4 and 0023-0024]; a first AC power source [see 10a] coupled to a first terminal of the first switch [see 403]; a first AC load [see 20a] coupled to a second terminal of the first switch [see load 20a coupled to output terminal of static switch 403], [see first terminal of static switch 420 coupled to output of inverter 402 of the first UPS 410a]; and a second AC load [20b] coupled to a second terminal of the second switch [see 420] such that the second switch [see 420] is operable to couple and decouple the second AC load to and from the first AC load [see 0023]; and a second UPS [see 410b] having an output coupled to the second AC load [see 20b].

Edelen et al. does not disclose that the first UPS [see 410a] comprising the second switch [see 420] and control circuit [see 430].

However, Liao in [Fig. 2] discloses a first UPS [see 21] comprising a second switch [see S1a corresponding to the second switch] and control circuit [see controller 216 and/or switch controller 210].

Therefore,  it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first UPS of Edelen et al. to include a second switch and control circuit in the respective first UPS as taught by Liao, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  The motivation to include the second switch and control circuit within the first UPS would have been to provide a more compact system by placing the second switch and control circuit within the first UPS making it easier to transport and carry a single system/device instead of having the second switch and control circuit as separate devices in addition to the first UPS device. 
Regarding claim 7, Edelen et al. in view of Liao discloses the system of claim 5, wherein the second UPS [see Edelen et al., Fig. 4, 410b] has an input coupled to a second AC power source [see Edelen et al., Fig. 4, see 10b].
Regarding claim 8, Edelen et al. in view of Liao discloses the system of claim 5, wherein the power conversion circuit comprises an inverter [see Edelen et al., Fig. 4, 402].
Regarding claim 9, Edelen et al. in view of Liao discloses the system of claim 5, wherein the first and second switches of the first UPS are static switches [see Edelen et al., Fig. 4, 402 and 403 and 0023].  
Regarding claim 11, Edelen et al. discloses a system [see Fig. 4] comprising: a UPS comprising: a power conversion circuit  [see 401, 402 corresponding to the power conversion circuit]coupled to a first AC load [see 20a]; a first switch [see 403] configured to connect an AC power source [see 10a] to the first AC load [see 20a]; a second switch [see 420] configured to connect the AC power source [see 10a] to a second AC load [see 20b] apart from the first AC load via the first switch [see 403 in Fig. 4]; and a control circuit [see 430] configured to cooperatively control the power conversion circuit and the first and second switches [see 0023].  
Edelen et al. does not disclose that the UPS [see 410a] comprising the second switch [see 420] and control circuit [see 430].

However, Liao in [Fig. 2] discloses a first UPS [see 21] comprising a second switch [see static switch S1a corresponding to the second switch] and control circuit [see controller 216 and/or switch controller 210].

Therefore,  it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the UPS of Edelen et al. to include a second switch and control circuit in the respective UPS as taught by Liao, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  The motivation to include the second switch and control circuit within the UPS would have been to provide a more compact system by placing the second switch and control circuit within the UPS making it easier to transport and carry a single system/device instead of having the second switch and control circuit as separate devices in addition to the UPS. 
Regarding claim 12, Edelen et al. in view of Liao discloses the system of claim 11, wherein the second switch [see Edelen et al., Fig. 4, 420] is configured to connect the AC power source [see Edelen et al., Fig. 4, 10a] to the second AC load [see Edelen et al., Fig. 4 via the first switch 430].  
Regarding claim 13, Edelen et al. in view of Liao discloses the system of claim 12, wherein a first terminal of the first switch [see Edelen et al., Fig. 4, 403] is coupled to the AC power source [see Edelen et al., Fig. 4, 10a], wherein a second terminal of the first switch [see Edelen et al., Fig. 4, 403] is coupled to the first AC load [see Edelen et al., Fig. 4, 20a], wherein a first terminal of the second switch [see Edelen et al., Fig. 4, 420] is coupled to the AC power source [see Edelen et al., Fig. 4, 10a via static switch 403], and wherein the second terminal of the second switch is coupled to the second AC load [see Edelen et al., Fig. 4, 20b].  
Regarding claim 15, Edelen et al. in view of Liao discloses the system of claim 11, wherein a first terminal of the first switch [see Edelen et al., Fig. 4, 403] is coupled to the AC power source [see Edelen et al., Fig. 4, 10a], wherein a second terminal of the first switch [see Edelen et al., Fig. 4, 403] is coupled to the first AC load [see Edelen et al., Fig. 4, 20a], wherein a first terminal of the second switch [see Edelen et al., Fig. 4, 420] is coupled to the second terminal of the first switch [see Edelen et al., Fig. 4, 430], and wherein the second terminal of the second switch is coupled to the second AC load [see Edelen et al., Fig. 4, 20b].

Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 7-9, 11-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        7/14/22

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836